                                  <«£9S^nfff fffci/ irf#iifc

            Case 1:19-cv-00715-LO-IDD Document 67-1 Filed 08/26/19
                                                            CM- Page 1 of 1 PageID# 952


^0 lA i'\                                                          lazr^jrarfj
                                                                                                Skt^y'cr
                                                                                 iJJiJiiiliii
                               7Dlb a71D naDl 0D45 1D6T        1
                                                                                                 $4.05
                                                                                                R2303S103732-15 ""
             ^ \V
                    ''7/^
                       ' ,          CUrh
                    a-              u((51 (^Oi/r'YInooS^
                         ty          A^XaA^r,^ \f/j.


                                  223i 4-~5r! /04-33
                                                                                                                     ■O
